DETAILED ACTION
1.	This office action is a response to an application filed on 11/23/2020 in which claims 1, 4-6, 9-11, 14-16, 19 and 20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/06/2017 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 1, 4-6, 9-11, 14-16, 19 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The closest prior art is Kraemer et al. US 2008/0304408 A1 (System and method for improving service and device discovery in UPNP-Based wireless communication network) which discloses P2P device discovery process via MAC layer and receiving response message during P2P device discovery process, the response message includes URI in which identifying device information and service information. However, the Kraemer does not disclose “verify the URI included in the response message via the P2P device discovery via the MAC layer, verify the designated service based on the verified URI”.

	The cited prior arts fail to teach or suggest “verify the URI included in the response message via the P2P device discovery via the MAC layer, verify the designated service based on the verified URI”, in combination with other limitations, as specified in the independent claims 1, 6, 11 and 16.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. Examiner interviews are available via 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452